 In the Matter of THE APEx ELECTRICAL MANUFACTURING;COMPANYandOFFICEEMPLOYEESINTERNATIONAL UNION, LOCAL NO. 17(AFL)Case No. 8-R-1932.-DecidedJanuary 10,1.9416Messrs.McAfee, Grossman,Manning, cC Newcomer,b v Mr. JamesR. Tritschler;andMessrs.TV.J.MacIntyreandRalph G.Moore,allof Cleveland,Ohio, for the Company.Mrs. Pearl A. Hanna,of Cleveland, Ohio,andMr. Stafford Ash-worth,of Willoughby,Ohio, for the Union.Mr. Stanley B. Koren gold,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEIIP:NT OF TIIE CASEUpon a petition duly filed by Office Employees InternationalUnion, Local No. 17 (AFL), herein called the Union, alleging that aquestion affecting commerce had arisen concerning the representa-tion of employees of The Apex Electric Manufacturing Company,Cleveland, Ohio, herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon duenotice beforeThomas E. Shroyer, Trial Examiner.The hearing washeld at Cleveland, Ohio, on September 6, 1945.The Company andthe Union appeared and participated.All parties were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded an opportunity to filebriefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Apex Electrical Manufacturing Company is an Ohio corpora-tion with its principal office in Cleveland, Ohio.During the war the65 N L. R B, No 69382 THE APEX ELECTRICAL MANUFACTURING COMPANY383Company was engaged in the business of fabricating war productsand will be reconverting to its peacetime business of manufacturinghousehold appliances.During the last few years its annual volumeof business has exceeded $5,000,000 in value, a substantial portion ofitsproducts and its raw materials having passed in interstatecommerce.We find that the Company is engaged in commerce within the mean-ing of the National Labor Relations Act.H. TIIEORGANIZATION INVOLVED 'Office Employees International Union, Local No. 17, affiliated withthe American Federation of Labor, is a labor organization admittingto membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of certain of the Company's em-ployees until the Union has been certified by the Board in an appropri-ate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate.,We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union seeks a bargaining unit comprising all clerical employ-ees, including typists, stenographers, bookkeepers, billing and tabulat-ing machine operators, switchboard operators, and timekeepers, butexcluding confidential secretaries, office pay-roll employees, employeesin the personnel department, factory employees who have been tem-porarily assigned to work in the office,- salesmen and division salesmanagers, executive, administrative, and professional employees, andall supervisory employees within the Board's customary definition.The Company agrees to the foregoing unit except for the cost and pay-roll department employees whom it would exclude as confidentialemployees.1 The FieldExaminer reportedthat the Union submitted62 application-for-membershipcards,55 of whichbore the names of persons appearingon the Company's pay roll ofAugust 4, 1945 ;that 49 of these cards were datedJuly 1945and 13 were undated ; andthat therewere 126 employees in the unit alleged to be appropriate.The parties agree thatthe factoryemployeesnow workingin the Company's office whohold seniority in the Company's factory and will retain it upon their return should beexcluded from the unit.679100-46-vol 65-26 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDCost and pay-roll depa tmentThis department is separated into three divisions-cost division,pay-roll division, and tabulating division.The employees in the costdivision are engaged in the computation of manufacturing costs, thepreparation of cost estimates, and the auditing of labor work tickets;the employees in the pay-roll division are responsible for computingthe earnings of the factory employees from each employee's workticket; the tabulating division employees prepare the final statisticalstudies comparing the Company's actual costs with its estimated costs.The record indicates that these employees do not have access to theCompany's personnel records nor do they possess confidential infor-mation directly concerning the Company's labor relations.We havefrequently stated that mere knowledge of the Company's financialaffairs isinsufficient to establish a confidential relationship to man-agement.3Accordingly, we shall include the cost and pay-roll depart-ment employees in the unit .4We find that all clerical employees, including typists, stenographers,bookkeepers, billing and tabulating machine operators, switchboardoperators, cost and pay-roll department employees, and timekeepers,but excluding confidential secretaries,5 office pay-roll employees, em-ployees in the personnel department, factory employees who have beentemporarily assigned to work in the office, salesmen and division salesmanagers,executive, administrative, and professional employees, andall supervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section 9(b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among theemployees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forthin the Direction.'SeeMatter of The Murray Ohio Manufacturing Company,61 N. L. R. B. 47;Matterof General Motors Corporation,Chevrolet MotorDie,is,on,53 N. L. R.B. 10964The Company would exclude Eppich,a cost clerk in the cost and pay-roll department,on the further ground that his work is substantially professional in nature;the record,however,does not indicate any substantial difference between his work and that of theother cost clerks in the departmentwe shall, therefore,include him in the unit.5But including June Cedilnik,a stenographic clerk in the billing department whom theCompany contends should he excluded from the unit;the record does not indicate thather duties involve the handling of confidential matters relating to the Company's laborrelations. THE APEX ELECTRICAL MANUFACTURING COMPANY385DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The Apex Elec-tricalManufacturing Company, Cleveland, Ohio, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Eighth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10-and 11, of said Rules and Regula-tions, among the employees in the unit sound appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls, butexcluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the date ofthe election, to determine whether or not they desire to be representedby O rice Employees International Union, Local No. 17 (AFL), forthe purposes of collective bargaining.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Election.